 AIR LA CARTE471Air La Carte, Inc., A New York Corporation, whollyowned subsidiary of ARA Services, A DelawareCorporation and Hawaii Teamsters & AlliedWorkers, Local 996Hotel Employees & Restaurant Employees Union,Local 5, AFL-CIO and Hawaii Teamsters &Allied Workers, Local 996Air La Carte, Inc., A New York Corporation, whollyowned subsidiary of ARA Services, A DelawareCorporation and Culinary & Service Employees,Local 555, and Teamsters, Local 996, IBT,Joint Petitioners. Cases 37-CA-2037, 37-CB-535, 37-CB-541, and 37-RC-270824 June 1987DECISION, ORDER, ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 10 February 1984 Administrative Law JudgeRussell L. Stevens issued the attached decision. Re-spondents Air La Carte, Inc. and Hotel Employees& Restaurant Employees Union, Local 5, AFL-CIO filed exceptions and supporting briefs, and theGeneral Counsel and Hawaii Teamsters & AlliedWorkers, Local 996 filed briefs in response to theRespondents' exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions only to the extent consistent with thisDecision and Order.The judge found that Respondent Air La Carteviolated Section 8(a)(2) and (1) of the Act by en-tering into, enforcing, and honoring a contractwith Respondent Hotel Employees & RestaurantEmployees Union, Local 5, AFL-CIO (Local 5),when a valid petition filed by Hawaii Teamsters &Allied Workers, Local 996 (Local 996) to representthe same employees covered by the contract waspending. He also found that Respondent Air LaCarte violated Section 8(a)(3) and (1) of the Act bydeducting union dues from the pay of unit employ-ees pursuant to the union-security provision of itscontract with Local 5. Correlatively, the judge1 The Respondents have excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admimstra-five law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F.2d 362 (3d Cir1951). We have carefully examined the record and find no basis for re-versing the findings.found Respondent Local 5 to have violated Section8(b)(1)(A) and (2) of the Act by entering into andhonoring its collective-bargaining agreement withAir La Carte and by receiving and retainingmoneys from Air La Carte that had been deductedas union dues. He additionally found that Local 5unlawfully threatened Air La Carte employeeswith loss of employment if they did not executeunion-authorization and dues-deduction cardsunder the contract's union-security provision, andimpermissibly interfered with a 12 May 1983 elec-tion. The judge reached these conclusions primari-ly on the basis of his fmding that Local 5 was notan incumbent union in its relationship with Air LaCarte. We disagree with the judge's fmding in thisregard and therefore disagree with his conclusionsthat both Respondents acted unlawfully. Accord-ingly, for the reasons set forth below, we shall dis-miss the complaint in its entirety and certify Local5 as the representative of Air La Carte's employeesin an appropriate unit.THE UNFAIR LABOR PRACTICE ALLEGATIONSLocal 5 began organizing Air La Carte's em-ployees in April 1982. On 14 May 1982, Local 5advised Air La Carte by letter that it represented amajority of Air La Carte's employees and request-ed recognition as their collective-bargaining repre-sentative. Following an independent check ofLocal 5's authorization cards by a representative ofthe Hawaii Employment Relations Board, Air LaCarte recognized Local 5 on 10 June 1982.2 As ofthe time of Air La Carte's recognition of Local 5,no other union had undertaken any organizingeffort among Air La Carte's employees.Air La Carte and Local 5 commenced negotia-tions in June 1982 and reached a tentative agree-ment during that summer. The agreement was,however, subject to employee ratification, and on19 August 1982 the employees rejected the agree-ment tentatively reached by the negotiators. Theparties thereafter returned to bargaining for an ini-tial contract.On 5 October 1982, before Air La Carte andLocal 5 had reached a new agreement, TeamstersLocal 996 and Culinary & Service Employees,Local 555 filed a joint petition to represent the em-ployees. Local 5 intervened in the representationproceeding on the basis of its prior recognition byAir La Carte. Air La Carte and Local 5 continuedbargaining during the investigation and processingof the representation petition and reached agree-ment on an initial contract that was ratified by the2 The card check revealed that 24 of Air La Carte's 39 unit employeeshad designated Local 5 as their bargaining agent.284 NLRB No. 58 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDemployees on 5 November 1982 before a decisionhad been issued in the representation proceeding.The contract was given full force and effect fromthat date.Subsequently, on 9 March 1983, the Regional Di-rector issued a Decision and Direction of Electionfinding that a valid question concerning representa-tion had been raised by the joint petition, and thatAir La Carte's prior voluntary recognition ofLocal 5 did not bar the petition because the partieshad had a reasonable time for bargaining to suc-ceed. He therefore found no recognitional or con-tractual bar to the 5 October 1982 petition and di-rected an election between the joint petitioners,3Local 5, and no union. An election in which noparty received a majority of the votes cast washeld on 14 April 1983, and a runoff election washeld on 12 May 1983. Of the 42 votes cast in therunoff election, 20 were for Local 996 and 22 werefor Local 5, with no challenged ballots.The judge found that because there was no re-cognitional bar to the representation petition, andbecause Local 5 and Air La Carte had not reacheda contract accord on 5 October 1982 when thejoint petition was filed, Local 5 lost all claim to ex-clusivity in its representation of the employees. Heacknowledged that Air La Carte's initial recogni-tion of Local 5 was uncoerced and legally correct,as well as that a bargaining obligation arose as aresult of that recognition, but apparently concludedthat Local 5 was not an incumbent union becausethe parties had no prior collective-bargainingagreements and Local 5 was a "pre-recognitionstranger."Incumbency does not, however, depend on suchfactors. An incumbent union is, rather, a union thathas demonstrated its majority support and has beenrecognized or certified, and the Board presumesthat majority status to continue in the absence ofobjective factors indicating its loss. No evidencewas offered here to rebut that presumption. Thefiling of a valid representation petition, although itraises a question concerning representation andwarrants the holding of an election, is insufficientto demonstrate the loss of majority status of an in-cumbent union, for it needs to be supported byonly 30 percent of the unit employees. Nor doessuch a petition, standing alone, overcome thestrong presumption in favor of the continuing ma-jority status of the incumbent. As the Board notedin RCA Del Caribe, 262 NLRB 963, 965 (1982):The recognition of the special status of an in-cumbent union indicates a judgment that,3 Culinary & Service Employees Local 555 withdrew from the jointpetition on 1 April 1983.having once achieved the mantle of exclusivebargaining representative, a union ought not tobe deterred from its representative functionseven though its majority status is under chal-lenge. The Board has accordingly developedthe doctrine of the presumption of continuingmajority status in order to give a majority rep-resentative (either recognized or certified) somereasonable degree of insulation and freedom tofulfill its mandate from employees in its deal-ings with the employer [emphasis added].Here, Air La Carte recognized Local 5 after acard check by a neutral third party validated Local5's claim that it represented a majority of Air LaCarte's employees. That Air La Carte's initial rec-ognition of Local 5 occurred in the absence of co-ercion and was legally correct is undisputed. As aresult of Air La Carte's lawful voluntary recogni-tion of Local 5, that union gained the status of anincumbent union. Thus, this case does not present asituation of rival union initial organizing, but ratherone in which an incumbent union is challenged byan outside union.4In RCA Del Caribe, supra, the Board held thatthe raising of a question concerning representation,even by the filing of a valid representation petition,will no longer require or permit an employer towithdraw from bargaining or executing a contractwith an incumbent union. Under this rule, Re-spondent Air La Carte did not violate Section8(a)(2) by entering into and executing the collec-tive-bargaining agreement reached with the incum-bent union, and would have violated Section8(a)(5) had it declined to do so. It necessarily fol-lows that the Respondent Local 5 also did not vio-late Section 8(b)(1)(A) by entering into and execut-ing the contract.6Nor did the Respondents violate Section 8(a)(3)and Section 8(b)(1)(A) and (2) respectively by hon-oring the union-security provision of their collec-tive-bargaining agreement. Having lawfully enteredinto the contract, the parties had the right to honorand enforce its provisions.64 Bruckner Nursing Home, 262 NLRB 955 (1982), cited by the judgefor the proposition that after the filing of the petition, Air La Carte waslegally precluded from recognizing one of the rival labor organizations, isnot to the contrary. In Bruckner, the Board specified that it would nolonger find 8(a)(2) violations even in rival union initial organizing situa-tions when an employer recognizes a labor organization that representsan uncoerced, unassisted majority before a valid petition for an electionhas been filed.5 Chairman Dotson did not participate in RCA Del Cctribe, supra, andexpresses no view here on whether that case Was correctly decided.However, absent a majority to overrule it, the Chairman considers him-self institutionally bound to apply that precedent in this case.6 See Richmond Waterfront Terminals, 265 NLRB 1214 (1982) AIR LA CARTE473We likewise cannot agree with the judge's find-ing that Local 5 Business Agent Ken Kamakea un-lawfully threatened employees with dischargeunless they signed union-authorization and dues-de-duction cards for Local 5. According to the cred-ited testimony, Kamakea reviewed the contractwith employees after it was signed, including sec-tion 5 of the agreement which requires that Air LaCarte's employees join the Union no later than 31days following the signing of the contract as a con-dition of continued employment and told the em-ployees that they would have to join a unionwithin 30 days or lose their jobs. The credited tes-timony also indicates that Kamakea passed outdues-deduction cards to the employees. There wasno testimony, however, that Kamakea told the em-ployees that they must execute dues-deductioncards or lose their jobs. Because the union-securityprovision of the parties' contract is lawful, and be-cause the parties properly entered into their collec-tive-bargaining agreement containing that provi-sion, IC.amakea's review of the contract's termswith employees bound by those provisions did notconstitute an unlawful threat. And, as stated, therecord contains no evidence that Kamakea threat-ened employees with loss of employment unlessthey signed dues-deduction cards.7 Accordingly,we shall dismiss all the unfair labor practice allega-tions of the complaint.9'Our dissenting colleague's conclusion that Karnakea's comments wereunlawful is based on an overly broad reading of what was, basically, anonresponsive answer to counsel for the General Counsel's question Wit-ness Curameng's testimony was generally confused about dues-checkoffand membership-authorization cards and, immediately prior to the answerrelied on by Member Babson, Curameng had testified that he thought thecards were for membership. Thus, although the individual question andanswer cited by our colleague, when viewed in isolation, may providesome limited support for his position, we find that it is, considered incontext, insufficient to establish that Kamakea threatened employees withthe loss of jobs if they should refuse to sign a dues-deduction authoriza-tion card.8 Contrary to his colleagues, Member Babson would adopt the judge'sconclusion that the Respondent Union violated Sec. 8(b)(1)(A) of the Actby threatening employees with discharge if they failed to sign dues-de-duction cards. As noted above, after the Employer and the Umon execut-ed the 1982 collective-bargaining agreement, Kamakea held a meeting of10-15 unit employees in the Employer's lunchroom where he explainedthe contract provisions and passed out dues-deduction cards. At the hear-ing, Curameng, who was present at the meeting with Karnakea, identifiedthe Union's dues-deduction cards that had been introduced into evidenceas being the cards ICamakea had passed out at the meeting. When specifi-cally asked at the hearing what Kamakea had said to employees "regard-ing these cards" (emphasis added), Curameng, as found by the judge, cre-dibly testified: "Well, he said that we have to join a union within 30days, otherwise we would lose our job." Furthermore, Kamakea himselftestified that he had employees sign dues-dedUction forms at the meetingbut that he did "not necessarily" have them sign the cards in his pres-ence.Member Babson concludes on the facts here, including particularlyCuraineng's credited testimony, that Kamakea's statement to employeesimplicitly conveyed the message that employees risked loss of employ-ment if they did not sign such cards. As the Board stated in ElectricalWorkers Local 601 IUE (Westinghouse), 180 NLRB 1062 (1970):The Board has repeatedly held that dues checkoff authorizationsmust be made "voluntarily," and that an employee has "a rightTHE REPRESENTATION CASETeamsters Local 996 filed timely objections tothe 12 May 1983 runoff election between Local 5and Teamsters Local 996 that was won by Local 5.Those objections that were not withdrawn byLocal 996 were consolidated for trial with theunfair labor practice proceeding, and several werefound by the judge to have merit. Because the ob-jections that the judge found meritorious were es-sentially premised on his related unfair labor prac-tice findings with which we disagree, we also dis-agree with his findings with respect to the allegedobjectionable election conduct.9First, the judge found that because Local 5'scontract with Air La Carte was invalid, Local 5'sthreat to use its provisions against employees whodid not honor the contract was coercive and inter-fered with the election. As discussed above, Local5's contract with Air La Carte was a valid one,and Local 5's implementation and enforcement ofthat contract does not constitute objectionable elec-tion conduct.The judge additionally found objectionable cer-tain statements made by Local 5 Shop StewardEmma Mendano. Thus, he found that Mendanostated in a discussion with fellow employees that ifthe employees voted in the Teamsters or went non-union, the employees would lose the benefits of thecontract that they had and that, during the interimperiod of no contract, the employees could losetheir health benefits and suffer a reduction in pay.He found that Mendano also stated that if therewere no Local 5 contract, the Employer could hirenew employees to handle the Philippine Airlinescatering business that it had, and the employeescould lose all seniority. Other employees involvedin the discussion disputed Mendano's statements,arguing that the Employer could not reduce bene-fits and suggesting that the employees might get abetter contract under Local 996 or without aunion.We do not find Mendano's statements to be coer-cive or to tend to interfere with the employees'freedom of choice in the upcoming election. HadLocal 5 not prevailed in the representation elec-tion, its contract with Air La Carte would havebecome null and void. RCA Del Caribe, supra atunder Section 7 of the Act to refuse to sign checkoff authorizationcards." Any conduct, expressed or implied, which coerces an em-ployee in his attempt to exercise this right clearly violates Section8(b)(1)(A). [Footnotes omitted.]Accordingly, Member Babson would find that the Respondent, throughKamakea, violated Sec. 8(b)(1XA).9 As noted above, Member Babson would find that Respondent Local5, through Kamakea, violated Sec. 8(bX1)(A). Because this conduct oc-curred prior to the critical period for the runoff election, however, hewould not set aside the election based on this conduct 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD966. Therefore, Mendano's statement that the em-ployees would lose their Local 5 contract if Local5 did not win the election was an accurate one.Further, these statements could not constitutethreats by Local 5, for it had no control over whataction Air La Carte might take if Local 5 lost theelection. Mendano's statements, at most, constitutedmisrepresentations that do not warrant setting theelection aside. Midland National Life Insurance Co.,263 NLRB 127 (1982).1°Finally, the judge, on the basis of his previousfindings, found merit to a "catch-all" objection thatthe Employer and Local 5 engaged in various andcertain election misconduct. Again, because we donot fmd that any of the aforementioned conductwas objectionable, we find no merit to this deriva-tive objection. Accordingly, we overrule Local996's election objections and shall certify Local 5as the exclusive bargaining representative of Air LaCarte's employees in the appropriate unit.ORDERThe complaint is dismissed.CERTIFICATION OFREPRESENTATIVEIT IS CERTIFIED that a majority of the valid bal-lots has been cast for Hotel Employees & Restau-rant Employees Union, Local 5, AFL-CIO, andthat it is the exclusive collective-bargaining repre-sentative of the employees in the following appro-priate unit:All full-time and regular part-time employeesof the Employer at its Honolulu, Hawaii, loca-tion; excluding clerical, confidential and pro-fessional employees, guards and/or watchmenand supervisors, as defmed in the Act.10 Local 5 also excepted to the judge's election findmgs on the basisthat the conduct found objectionable occurred prior to the first, ratherthan the runoff, election and was therefore not timely filed because noobjections were filed by any party following that election. It is true thatthe testimony regarding the timmg of the alleged objectionable conduct isambiguous However, because we find no merit to the objections in anyevent, we find it unnecessary to resolve this issue.Thomas W. Cestare, Esq., for the General Counsel.Jared H. Jossem, Esq. (Torkildson, Katz, Jossem & Loden),of Honolulu, Hawaii, for the Respondent Employer.Sean Kim, Esq., of Honolulu, Hawaii, for RespondentUnion Local 5.John Desha II, Esq., of Honolulu, Hawaii, for the Charg-ing Party.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge. Thiscase was tried in Honolulu, Hawaii, on December 6,1983.1 The complaint in Case 37-CA-2037 is based on acharge filed May 25 by Hawaii Teamsters & AlliedWorkers, Local 996 (Local 996). The complaint in Case37-CB-541 is based on a charge filed May 25 by Local996. The complaint in Case 37-CB-535 is based on acharge filed April 6 by Local 996. Pursuant to decisionand direction of election in Case 37-RC-2708 datedMarch 9, an election was held for appropriate unit em-ployees of Air La Carte, Inc., A New York Corporation,wholly owned subsidiary of ARA Services, A DelawareCorporation (ALC). Because no party received a majori-ty of votes cast, a runoff election was held on May 12between Local 996 and Hotel Employees & RestaurantEmployees, Local 5, AFL-CIO (Local 5). Of approxi-mately 44 eligible voters, 20 cast ballots for Local 996and 22 cast ballots for Local 5, with no challenged bal-lots. On May 19 Local 996 filed timely objections to theelection. On July 12 the Regional Director for Region 20of the National Labor Relations Board issued an orderconsolidating Cases 37-CA-2037, 37-CB-535, and 37-CB-54l for trial, and referring election Objections 1, 3,6, 7, and 8 in Case 37-RC-2708 for simultaneous trial.The consolidated complaint, issued June 29, alleges thatALC violated Section 8(a)(1), (2), and (3) of the NationalLabor Relations Act (the Act), and that Local 5 violatedSection 8(b)(1)(A) and (2) of the Act.All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, to argue orally, and to file briefs. Briefs,which have been carefully considered, were filed onbehalf of the General Counsel, Charging Party Local996, Respondent Local 5, and Respondent ALC.On the entire record, and from my observation of thewitnesses, and their demeanor, I make the followingFINDINGS OF FACTI. JURISDICTIONAt all times material, Air La Carte, A wholly ownedsubsidiary of ARA Services (ARA), A Delaware corpo-ration, with an office and place of business in Honolulu,Hawaii, has been engaged in industrial catering of foodand beverages, and related services. During the past 12months ALC, in the course and conduct of its businessoperations, purchased and received at its Honolulu facili-ty products and goods valued in excess of $50,000 direct-ly from points located outside the State of Hawaii.I find that ALC is, and at all times material has been,an employer engaged in commerce and in operations af-fecting commerce within the meaning of Section 2(2),(6), and (7) of the Act.1 All dates hereinafter are within 1983, unless otherwise stated. AIR LA CARTE475IL THE LABOR ORGANIZATION INVOLVEDHotel Employees & Restaurant Employees Union,Local 5, AFL-CIO and Hawaii Teamsters & AlliedWorkers, Local 996 are, and at all times material havebeen, labor organizations within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background2Local 5 commenced organizing ALC's employees inApril 1982, and on May 14, 1982, by letter addressed toALC, demanded recognition as the collective-bargainingagent of ALC's employees in the appropriate unit.ALC's representatives agreed to an independent check ofLocal 5's authorization cards signed by employees, andthe check was made June 10, 1982. It was found that 24of ALC's 39 unit employees had signed Local 5's author-ization cards. ALC then executed a recognition agree-ment and agreed to commence negotiations for a collec-tive-bargaining agreement with Local 5. There is no tes-timony or evidence showing that, as of the time ALCrecognized Local 5, ALC had knowledge that any otherunion was seeking to represent the unit employees.Negotiations between the parties were held in June,and on June 19, 1982, tentative agreement was reachedon an initial contract, subject to ratification by the em-ployees. Negotiators for ALC were Theodore Bo-chynsld, ALC's vice president; Hugo Rossiter, manager-labor relations for ARA; and John Long, ALC's Hono-lulu manager. Negotiators for Local 5 were Ken Kama-kea, a business agent for Local 5; Richard Tam, Local5's secretary-treasurer; and three others. On August 19,1982, the employees rejected the contract tentativelyagreed to by the negotiators. Negotiations then werecommenced for a new contract proposal.On October 5, 1982, Local 996 and Culinary & ServiceEmployees, Local 555, filed a joint petition for represen-tation of ALC's unit employees.3On approximately October 7, 1982, Rossiter learned ofthe joint petition and on October 12, 1982, Kamakealearned of the joint petition, but he continued as in thepast to meet with ALC's management representativesand with unit employees.On October 25, 1982, a hearing was conducted by theNLRB in Case 37-RC-2708. Prior to decision in thecase, and although further hearings in Case 37-RC-2708were pending, unit employees ratified the second tenta-tive contract agreed on by ALC and Local 5 negotiators,Date of ratification was November 5, 1982. The contractwas not signed by ALC representatives immediately, al-though it was signed by union representatives. Rossitersigned it in Los Angeles on November 25, 1982, and Bo-chynski signed it in New York soon thereafter. Sometimein December, on a date not established, Kamakea metwith employees in ALC's lounge and explained the con-tract to them, including the provision relating to pay-ment of union dues. A further hearing in Case 37-RC-2 This background summary is based on stipulations of counsel, cred-ited testimony, and evidence not m dispute.3 Local 555 withdrew its petition on April 1.2708 was conducted on December 20, 1982, and onMarch 9 the Regional Director directed an electionamong Local 5, Local 996, and no union. The electionwas held on April 14, and a runoff election betweenLocal 5 and Local 996 was held on May 12, as earliernoted.Counsel stipulated that the contract between ALC andLocal 5 has been given full force and effect by the par-ties since November 5, 1982, including retroactive pay-ment of holidays commencing July 1, 1982.B. IssuesThe principal issue is whether ALC and Local 5 vio-lated Sections 8(a)(1), (2), and (3) and 8(b)(1)(A) and (2)of the Act, respectively, by entering into and enforcing acollective-bargaining agreement after Local 996 had fileda valid petition for representation of ALC's unit employ-ees.Secondary issues are whether Local 5 unlawfullythreatened ALC employees; and whether ALC andLocal 5 unlawfully interfered with the elections of April14 and May 12.4C. ALC's Recognition of Local 5The fact that ALC's initial recognition of Local 5 wasuncoerced and legally correct is not in dispute. The cardcheck of June 10, 1982, on which recognition was based,independently was made by a representative of the Gov-ernment of the State of Hawaii. Of 39 unit employees, 24had designated Local 5 as their exclusive representativefor the purposes of collective bargaining. Further, thefacts that, as of June 10, 1982, there was no shown em-ployee interest by Local 996 or any other union exceptLocal 5 and no question of representation existed are notin dispute.As a result of ALC's recognition of Local 5, a bar-gaining obligation arose. Whether a contract existed, andwhether NLRB had certified Local 5 as the bargainingrepresentative, is immaterial. The obligation to bargainhad been created.6Once the bargaining relationship was established, theparties were obligated to permit it to exist and functionfor a reasonable period of time, in order that it could begiven an opportunity to succeed.6 Determination of therequirement of "reasonable time" depends on the facts ofeach case. There is no general definition or rule that canbe applied to all cases."' In his Decision and Direction of4 The General Counsel lists as an issue the question of whether the al-leged unfair labor practices are barred by Sec. 10(b) of the Act. Thatmatter briefly was mentioned at trial, and counsel for the General Coun-sel argues the issue in his brief However, this issue is not mentioned inthe briefs of counsel for ALC, Local 5, or Local 996. It is clear that thelatter three parties do not consider Sec. 10(b) to be in issue, nor does thisjudge. The record has been carefully reviewed, and it is found that thecharges are not time-barred by the Act; they were filed on April 6 andMay 25, 1983, and the conduct alleged as unfair labor practices occurredseveral days after November 24, 1982, and m December 1982.5 San Clemente Publishing Corp., 167 NLRB 6, 8 (1967).6 Frank Bros. Co. v. NLRB, 321 U.S. 702 (1944). See also Keller PlasticsEastern, 157 NLRB 583 (1966).Brennan's Cadillac, 231 NLRB 225 (1977). 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDElection dated March 9, the Regional Director specifi-cally determined, after reviewing the salient facts, "Inthe circumstances, the employer and the Intervenor[note: Local 51 have had a reasonable amount of time forbargaining to succeed, and recognitional bar to the peti-tion is not appropriate." Cited as authority were Bren-nan's Cadillac, supra, and Merico, Inc., 207 NLRB 101(1973). No facts were shown at trial herein, that werenot available to the Regional Director when he made hisdecision. ALC and Local 5 requested that the NLRB(the Board) review the Regional Director's decision, andthat request was denied April 14, on the ground that therequests "raise no substantial issues warranting review."In the absence of evidence requiring fmdings of fact dif-ferent from, or in addition to, those before the RegionalDirector and the Board, this judge is bound by the Re-gional Director's and the Board's decision.8 It is foundthat, as of the time Local 996 filed a representation peti-tion on October 5, 1982, ALC's recognition of Local 5did not constitute a bar to the petition, and that the peti-tion raised a valid question concerning representation.The fact that there was no contract bar to the petition isnot in dispute•a contract between ALC and Local 5was not signed until late November or early December1982.In view of the foregoing findings, the arguments ofALC and Local 5 that are founded on the alleged statusof Local 5 as an "incumbent union" as of the time Local996 filed a representation petition are without merit.ALC recognized Local 5 as the majority representativeof its employees prior to the filing of a petition by Local996, and without knowledge of any interest of Local 996in its employees, but that fact did not preclude the filingof the petition. ALC and Local 5 were bargaining begin-ners•there was no prerecognition history of negotiationsor bargaining agreements. The recognition could haveripened into a contract, but it did not do so prior to Oc-tober 5, 1982. As of that date, Local 5's claim to exclu-sivity had ceased•a reasonable time for coming toagreement with ALC had passed, and the door was openfor Local 996 to enter, which it did. Bruckner NursingHome9 and RCA Del Caribe," relied on by Respond-ents, are not dispositive of this case. Bruckner addresses,inter alia, the act of recognition, not the duration of rec-ognition. RCA Del Caribe addresses the status of an in-cumbent union, not the act of recognizing a union thatwas a prerecognition stranger.D. The Question Concerning RepresentationThe Regional Director stated in his decision of March9, inter alia: "Thus, a valid question concerning represen-tation has been raised by the filing of the petition, andthe employees should now be given a chance to express,through an election, their representational desires." Afterthe petition was filed, ALC and Local 5 legally wereprecluded from recognizing one of the rival labor organi-zations, or taking any action that would interfere with8 Telex Corp., 171 NLRB 1155 (1968); Security Guard Service, 154NLRB 8 (1965), enfd. 384 F.2d 143 (5th Cir. 1967).9 Bruckner Nursing Home, 262 NLRB 955 (1982).10 RCA Del Caribe, 262 NLRB 963 (1982).the election, or that would influence or coerce employ-ees in their selection of a union representative." WhenALC and Local 5 signed a collective-bargaining agree-ment, ALC violated Section 8(a)(2) and (1) of the Act,and Local 5 violated Section 8(b)(1)(A) of the Act."E. Enforcement of Security Clause and Deduction ofUnion Dues from Employees' PayThe contract signed by ALC and Local 5 provides,inter alia, that employees must join Local 5 and pay duesto the Union in order to retain their jobs. There is nodispute about the fact that, pursuant to provisions of thecontract, ALC has enforced the union-security clauseand deducted union dues from pay of employees sinceNovember 1982, and has remitted those dues to theUnion, as alleged by the General Counsel. Paragraph 7of the complaint alleges that such enforcement and de-duction violates Section 8(a)(2), (3), and (1) of the Act,and that the contract provision violates Section 8(a)(3)and (1) of the Act. The complaint alleges that receipt ofthe dues by the Union violates Section 8(bX1)(A) of theAct, and that the contract provision and its causing ALCto discriminate against employees in violation of Section8(a)(3) of the Act violate Section 8(b)(2) of the Act.In view of the fact that ALC and Local 5 unlawfullyentered into the contract after a valid representation peti-tion had been filed by Local 996, the contract was notlegally enforceable. Its provisions relative to union secu-rity, and the collection and remittance of dues as de-scribed above, constitute violations of the Act, as al-leged.F. Alleged ThreatParagraph 8(b) of the complaint alleges that, in De-cember 1982, Kamakea threatened employees with dis-charge unless they signed union authorization cards anddues-deduction authorization forms for Local 5.Samuel Curameng, one of ALC's unit employees, testi-fied: sometime in late November or early December1982, Kamakea talked with 10 or 15 employees in ALC'slunchroom, while Curameng was present. Kamakea saidthe contract had been signed, and he reviewed for theemployees all provisions of the contract. Kamakeapassed out cards for signatures, which cards were thesame as Respondent's Exhibit 2,18 and told the employ-ees that "we would have to join a union within 30 days,otherwise we would lose our job." Curameng saw someemployees sign the cards, and he signed one later. ALocal 996 business agent subsequently told him he didnot have to sign it, but he did not revoke his signature.Kamakea generally corroborated Curameng's testimo-ny. He said he did not recall telling employees they hadto sign the cards or loss their jobs, but he said he did11 Bruckner Nursing Home, supra. Great Southern Construction, 266NLRB 364 (1983); Signal Transformer Co., 265 NLRB 272 (1982).12 Ladies Garment Workers v. NLRB, 366 U.S. 731 (1961); NLRB v.Downtown Bakery Corp., 330 F.2d 921 (6th Cir. 1964).19 R. Each. 2 is entitled "Assignment of Wages to Cover Dues, Initi-ation and Reinstatement Fees;" and is a dues-deduction authorizationform. AIR LA CARTE477quote to the employees Section 5 of the contract, whichis the union-security provision.William Fifles, one of ALC's unit employees, testifiedthat he signed one of the authorization cards in Decem-ber, after it was given to him by Kamakea.DiscussionCurameng was a convincing witness, and his testimonyis credited. Kamakea did not deny that testimony•hesimply said he did not recall what he said. Further, Ka-makea generally corroborated Curameng, and testifiedthat he quoted the union-security provisions to the em-ployees. Since the contract had been signed, those provi-sions were effective, so far as Kamakea was concerned,even though the contract was an unlawful one and unen-forceable as discussed above.Because employees were not required to sign thecards, Kamakea's statement to them that they were re-quired to do so was coercive and in violation of the Act,as alleged by the General Counsel."G. Objections to ElectionObjections referred for trial are the following: Objec-tions 2, 4, and 5 were withdrawn by Local 996:1. The Employer, by its officers, agents and rep-resentatives, allowed representatives of H.E.R.E.Local 5 (Local 5) to campaign against the Team-sters Local 996 and pass out campaign literature onthe Employer's premises during working hours;3. The Employer, by its officers, agents and rep-resentatives allowed representatives and agents ofLocal 5 to hold individual and group meetings withemployees on the Employer's premises during vari-ous hours both during working and non-workingtime;. . . .6.Local 5, by its officers, agents and representa-tives unlawfully forced and coerced employees topay union membership dues and threatened said em-ployees with termination if they failed to vote forLocal 5 or if they voted for the Teamsters Local996 or if they decided to stop paying dues;7.The Employer and Local 5 by their officers,agents and representatives threatened employeesthat if they voted for the Teamsters they would losetheir seniority and lose any job opportunities on theupcoming and the contract with the Philippine AirLines and that newly hired Marriott In-Plight Serv-ices employees would get the work;8.The Employer and Local 5 engaged in variousand certain conduct that interfered with, restrained,and coerced employees in the exercise of theirrights guaranteed under Section 7 of the Act.Objection 1: Julio Quiocho, a business agent and orga-nizer for Local 996, testified that, prior to the runoffelection, he actively campaigned for Local 996, usually14 Buffalo Newspaper Guild Local 26 (Buffalo Courier), 265 NLRB 382(1982); Sir° Service, 247 NLRB 1266 (1980).in ALC's parking area. He did not campaign on ALC'sbuilding premises, because during the first election hewas told to stop campaigning in the building stairwell,where he had been distributing leaflets. An ALC em-ployee named Kimo told him the stairwell was on build-ing premises, and that he was not permitted to campaignon the premises. He did not see Kamakea on buildingpremises during the runoff campaign, but he did see himin the parking lot, and he and Kamakea exchanged cam-paign literature on the lot. He saw Karnakea distributingliterature below the stairwell, which is the place he earli-er was told not to use for campaigning. Kimo, who wasa management employee, attended the campaign party inthe parking lot. Prior to the first election, Quiocho hadreceived a list of all employees' names and addresses, andall the employees lived within commuting distance ofALC. He had no difficulty in communicating with em-ployees during the runoff campaign.Kamakea testified: he did not campaign on ALC prem-ises, but he did campaign in the parking lot, and he andQuiocho exchanged union literature in the lot. He did,however, go onto ALC premises, after first obtainingmanagement's permission to do so, to talk with employ-ees about the collective-bargaining agreement.Long testified that the employee parking lot is leasedby ALC, shared by another company.DiscussionQuiocho's testimony was ambiguous, somewhat con-fusing, and partially self-contradictory. However, basedon his testimony and that of ICamakea, it is apparent thatALC did not give Local 5 preferential campaign treat-ment during the campaign. Both Local 996 and Local 5had free and unencumbered access to the employee park-ing lot; they both held parties on the lot for employees,which at least one management employee attended; rep-resentatives of the two unions were quite friendly andexchanged literature; and Local 996 had a list of ALC'semployees' names and addresses and never experiencedany difficulty communicating with the employees. Quio-cho's testimony concerning the area beneath the stairwellwhere he said he had been precluded from was not clearand, in any event, he said he talked with Kamakeaduring the runoff, campaign, in that very place. There isinadequate basis on which to find interference with theelection on this point, and none is found. The fact thatKamakea went onto the premises for purposes unrelatedto the campaign is immaterial, as far as this issue is con-cerned. Its relevance to other issues is discussed, supra.Objection 3: Fifles testified that Emma Mendario wasan ALC employee and a ,Local 5 shop steward. In May,prior to the runoff election, Mendano met approximately25 minutes with approximately eight employees duringlunchbreak, on ALC's stairwell. Some employees werestanding in the doorway, some were sitting on the stairs,and some were on the balc,ony.DiscussionThere is no evidence that anyone in ALC managementknew anything about the meeting Mendano held, and sofar as the record shows, the incident was no more than a 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspontaneous gathering of employees on their lunchbreak.What Mendano said to the employees may have been ob-jectionable, as discussed below, but that is a differentmatter.This objection is found to be without merit.Objection 6: The facts concerning this objection arediscussed as an unfair labor practice above, and it isfound that the objection has merit. The contract, betweenALC and Local 5 was invalid, and the threat to use itsprovisions against employees who did not honor the con-tract was coercive. The threat interfered with employ-ees' freedom of expression at the runoff election.Objection 7: Fines testified that he was present duringthe employee meeting on the stairwell discussed above,and Mendano spoke:A. She was saying that if the employees voted inthe Teamsters Union or voted to go nonunion, thatwe would lose our•any contract that we have; thatwe could, if the company elected to, during the in-terim period of a no-contract situation, we couldlose our health benefits, they could reduce our paydown to the minimum wage, and things to thateffect.Mendano also stated that, if there was no contract be-tween ALC and Local 5, ALC could hire employees tohandle the Philippine Airlines catering business thatALC had and also, that if there was no contract, the em-ployees could lose "all seniority." Fines wanted to "gounion" and disputed Mendano. He argued that, if the em-ployees voted "no union," ALC could not reduce theemployees' benefits, and possibly the employees couldwork out an independent agreement with ALC. WilliamDutton, a fellow employee who was at the meeting, wasa Teamsters supporter and argued with Mendano, andother employees, concerning advantages to be gained byvoting for Local 996.15DiscussionThere is no evidence that ALC participated in, con-doned, or ratified the statements of Mendano or anyoneelse at this gathering of employees.Local 5 does not dispute the fact that Mendano wasthe shop steward serving under the contract negotiatedbetween ALC and Local 5. It is found that Mendano, asshop steward, was Local 5's agent.16 However, whetherMendano spoke for the Union is not controlling. The testis whether Mendano's conduct reasonably tended tointerfere with the employees' freedom of choice in theupcoming runoff election.17It is apparent that Mendano's speech was coercive.The contract was a nullity, and possibly there was a mis-representation by Mendano, both of fact and law, butthat point need not be reached. Mendano's statement rea-sonably would have the effect of frightening employees,15 This testimony by Fifles was somewhat ambiguous, and he said that,although the specific conversations he related occurred after the firstelection, similar conversations occurred pnor to that election.16 Boilermakers Local 5 (Regor Construction), 249 NLRB 840 (1980),17 Weyerhaeuser Co., 247 NLRB 978 (1980); Season-All Industries v.NLRB, 654 F.2d 932 (3d Cir. 1981).and possibly causing them to vote in a manner other thanthey would have voted but for the statements. Fifles tes-tified that the statement did not coerce him, but he couldnot know the effect they had on other employees.This objection has merit.Objection 8: As discussed above, this objection hasmerit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of Respondent, set forth in section III,above, occurring in connection with their operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States, and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.THE REMEDYHaving found that Respondents ALC and Local 5have engaged in certain unfair labor practices in viola-tion of the Act, I shall recommend that they be orderedto cease and desist therefrom, and to take certain affirma-tive action designed to effectuate the policies of the Act.As discussed above, certain of Respondents' conduct,occurring during the critical preelection period, preclud-ed employees from exercising their freedom of choice inselecting or rejecting a union, and constituted substantialinference with the election. I shall, therefore, recommendthat the election of May 12, 1983, in Case 37-RC-2708be set aside and that the case be remanded to the actingofficer in charge for Subregion 37 for the purpose ofconducting a new election at such time as he deems thecircumstances permit the free choice of a bargaining rep-resentative.On the basis of the foregoing fmdings of fact and onthe entire record, I make the followingCONCLUSIONS OF LAW1.Air La Carte, Inc., A New York Corporation,wholly owned subsidiary of ARA Services, A DelawareCorporation is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Hotel, Employees & Restaurant Employees Union,Local 5, AFL-CIO is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent ALC violated Section 8(a)(2) and (1) ofthe Act by entering into, enforcing, and honoring, in-cluding collection of union dues, a collective-bargainingagreement with Respondent Local 5, covering employeesin the following appropriate unit, at a time when a validpetition by Local 996 was pending in Case 37-RC-2708seeking an election among employees in the unit:All full-time and regular part-time employees of theEmployer at its Honolulu, Hawaii, location; exclud-ing clerical, confidential and professional employ-ees, guards and/or watchmen and supervisors, asdefined in the Act. AIR LA CARTE4794.Respondent ALC violated Section 8(aX3) and (1) ofthe Act by deducting union dues from the pay of unitemployees on behalf of Respondent Local 5 and remit-ting the same to Local 5.5.Respondent Local 5 violated Section 8(b)(1)(A) ofthe Act by receiving and retaining moneys from Re-spondent ALC that had been deducted from the pay ofunit employees, and by threatening employees with dis-charge unless they signed union authorization cards anddues-deduction authorization forms for Local 5.6.Respondent Local 5 violated Section 8(bX2) of theAct by entering into, enforcing, and honoring a collec-tive-bargaining agreement with Respondent ALC, andretaining dues as aforesaid, covering employees in theappropriate unit at a time when a valid petition by Local996 was pending in Case 37-RC-2708 seeking an electionamong employees in the unit, thereby causing Respond-ent ALC to discriminate against its employees in viola-tion of Section 8(a)(3) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.[Recommended Order omitted from publication.]